
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 252
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Ms. Brown of Florida
			 (for herself and Ms. Slaughter)
			 submitted the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Train Day.
	
	
		Whereas in 1830, the Nation’s first passenger and freight
			 railroad, the Baltimore & Ohio, revolutionized transportation in the United
			 States;
		Whereas on May 10, 1869, in Promontory Summit, Utah, the
			 golden spike was driven into the final tie that joined 1,776 miles of the
			 Central Pacific and Union Pacific railways, transforming America by creating
			 the Nation’s first transcontinental railroad;
		Whereas on October 30, 1970, President Richard Nixon
			 signed the Rail Passenger Service Act, setting Amtrak’s transition date to May
			 1, 1971;
		Whereas on May 1, 1971, Amtrak’s service as America’s
			 Passenger Railroad began;
		Whereas Amtrak serves 46 States, operates 305 weekday
			 trains, provides services for 15 State-supported routes and corridors, operates
			 4 commuter services, and provides services or access for 10 others;
		Whereas community railroad stations are a source of civic
			 pride, a gateway to over 500 of our Nation’s communities, and a tool for
			 economic growth;
		Whereas for many rural Americans, Amtrak represents the
			 only major intercity transportation link to the rest of the country;
		Whereas with the enactment of the Passenger Rail
			 Investment and Improvement Act of 2008 in the 110th Congress and the American
			 Recovery and Reinvestment Act of 2009 in the 111th Congress, Congress charted a
			 new course for Amtrak and for the development of high-speed and intercity
			 passenger rail in the United States;
		Whereas these and other continued investments have helped
			 to develop a national high-speed and intercity passenger rail system;
		Whereas Amtrak will continue to revitalize passenger rail
			 service by working with States and others on the development of the next
			 generation of high-speed and intercity passenger rail trains, which will create
			 good jobs in the United States by resurrecting the domestic manufacturing
			 base;
		Whereas Amtrak operates the Acela, the fastest high-speed
			 rail train in North America, which has carried 25 million passengers since its
			 inception almost 10 years ago and has reshaped and redefined the air/rail share
			 travel market;
		Whereas Amtrak ridership grew more than 36% between 2000
			 and 2010, and the railroad carried 28.7 million passengers in 2010, making it
			 the best year in the company’s history; and
		Whereas Amtrak has designated May 7, 2011, as National
			 Train Day to celebrate America’s love for trains and Amtrak’s 40th Anniversary:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 important contributions that trains and Amtrak make to the national
			 transportation system;
			(2)supports the goals
			 and ideals of National Train Day as designated by Amtrak; and
			(3)urges the people
			 of the United States to recognize such a day as an opportunity to celebrate
			 passenger rail and learn more about trains.
			
